                     IN THE UNITED STATES DISTRICT COURT
                 :FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARVIN JEROME FLOYD,
    Plaintiff,                                                                 CIVIL ACTION

       V.

ANDREW M. SAUL,                                                                No. 19-637
Commissioner of Social Security,
     Defendant.
                                                                                                 FILED
                                                                                                        19
                                                        ORDER

       AND NOW, on September 4, 2019, upon consideration of Plaintif



16), and the Plaintiffs Response (doc. 17) it is ORDERED:

   l. Plaintiffs Request for Review is GRANTED;

   2. Defendant's Motion to Remand is GRANTED;

   3. The matter is REMANDED to the Commissioner for assignment to a new ALJ for a de

       novo hearing; and

   4. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                                                BY THE COURT:


                                                          ,<;d~~
                                                              f                 TIMOTHY R. RICE
                                                                                                             $2
                                                                                                                  -
                                                                                U.S. MAGISTRATE JUDGE


                 EM1'0 SEP O4 2019
                                                                    ".,         ...,   .
                                                                          :,    I'

                                        .        • ,,..i,U~~
                                   -~i'/!I, ";:'I' ..    '
                                                             :.-~
                                                              •
